UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the RegistrantR Filed by a Party other than the Registrant£ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) £ Definitive Proxy Statement R Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 VALEANT PHARMACEUTICALS INTERNATIONAL, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) R No fee required. £ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Amendment Dated May 11, 2012 to MANAGEMENT PROXY CIRCULAR AND PROXY STATEMENT DATED APRIL 30, 2012 2 TO BE HELD ON MAY 30, 2012 On or about April 30, 2012, Valeant Pharmaceuticals International, Inc. (the “Company”) furnished or otherwise made available to shareholders its Management Proxy Circular and Proxy Statement (the “Proxy Statement”) describing the matters to be voted upon at the Company’s 2012 Annual Meeting of Shareholders to be held on May 30, 2012. This amendment (this “Amendment”) amends the Proxy Statement and should be read in conjunction with it. All capitalized terms used but not defined in this Amendment have the meanings ascribed to them in the Proxy Statement. The purpose of this Amendment is to (1) correct the mailing address of the Company’s transfer agent and (2) to correct a reference to the Company’s office at 4787 Levy Street, Montreal, Quebec, Canada, H4R 2P9. The mailing address of the Company’s transfer agent was incorrectly stated on page six of the Proxy Statement. The correct mailing address is set forth below: Canadian Stock Transfer Company P.O. Box 700 Station B Montreal, QC H3B 3K3 Canada The Company’s office at 4787 Levy Street, Montreal, Quebec, Canada, H4R 2P9 was incorrectly referred to as the Company’s “registered office” in the third paragraph of the Notice of Annual Meeting of Shareholders. Such reference to “registered office” is hereby replaced with “head office.” Other than the corrections described above, there are no changes to the information contained in the Proxy Statement.
